Exhibit 10.21

SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 10, 2015, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender,
and TOBIRA THERAPEUTICS, INC., a Delaware corporation with offices located at
701 Gateway Boulevard, Suite 300, South San Francisco, CA 94080 (“Borrower”).

Recitals

A. Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of June 30, 2014 (as amended from time to time, including but
without limitation by that certain First Amendment to Loan and Security
Agreement dated as of May 5, 2015, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower and Lenders desire to amend the Loan Agreement to (i) extend the
interest only period, (ii) extend the maturity date, (iii) revise the final
payment percentage and (iv) make other revisions as more fully set forth below.

D. Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to the Loan Agreement.

2.1 Section 13 (Definitions).  The following terms and their definitions hereby
are amended and restated in their entirety to read in Section 13.1 of the Loan
Agreement as follows:

“Amortization Date” is January 1, 2017.

“Final Payment Percentage” is five and three one hundredths of one percent
(5.03%).

“Maturity Date” is June 1, 2019.

3. Limitation of Amendments.

3.1 The amendments and consent set forth in Section 3, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Lenders may now have or may have in the future under
or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties.  To induce Lenders to enter into this
Amendment, each Borrower hereby represents and warrants to Lenders as follows:

4.1 Immediately after giving effect to this Amendment (a) except as specifically
set forth on Schedule 1 hereto, the representations and warranties contained in
the Loan Documents are true, accurate and complete in all material respects as
of the date hereof (except to the extent such representations and warranties
relate to an earlier date, in which case they are true and correct as of such
date), and (b) no Event of Default has occurred and is continuing;

--------------------------------------------------------------------------------

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform their obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Lenders on the date
hereof remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of their obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto and (ii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

 

 

 

TOBIRA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

By

 

/s/ Christopher Peetz

 

Name: 

 

Christopher Peetz

 

Title:

 

CFO

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

By

 

/s/ Mark Davis

 

Name:

 

Mark Davis

 

Title:

 

Vice President – Finance, Secretary & Treasurer

 

[Signature Page to Second Amendment to Loan and Security Agreement]

--------------------------------------------------------------------------------

Schedule 1

Exception to Section 5.3 of the Loan Agreement

As previously disclosed to the Lenders, Borrower is party to stockholder
litigation relating to the merger of Tobira Development, Inc. with Regado
Biosciences, Inc. The litigation is described in greater detail in the “Legal
Proceedings” section of Borrower’s Registration Statement on Form S-3, filed
with the Securities and Exchange Commission on June 3, 2015.

 